Order reversed on the law with costs, motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendant’s motion for summary judgment. The opposing affidavits of plaintiff, her treating physician and medical expert were sufficient to raise a triable issue of fact whether plaintiff suffered a serious injury within the meaning of the No-Fault Law (see, Lopez v Senatore, 65 NY2d 1017, 1020; Spezia v De Marco, 173 AD2d 462, 463; Rotondi v Horning, 168 AD2d 944). The conflicting opinions of the medical experts raise issues of credibility which are for the jury to determine (see, Weider v Senebouthyrath, 182 AD2d 1124; Francis v Basic Metal, 144 AD2d 634, 635).
All concur, except Boomer, J., who dissents and votes to affirm in the following Memorandum.